Citation Nr: 1316340	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  09-06 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hepatic contusion.

2.  Entitlement to service connection for human papillomavirus (HPV).

3.  Entitlement to an initial rating in excess of 50 percent for bipolar II disorder.

4.  Entitlement to a compensable initial rating for gastroesophageal reflux disease (GERD).

5.  Entitlement to a compensable initial rating for residuals of lacerated spleen.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to June 2007.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The jurisdiction of the case has been subsequently transferred to the RO in Cleveland, Ohio.

The Veteran testified at an October 2012 hearing by the undersigned Veterans Law Judge (VLJ) held sitting at the RO.  A transcript of that hearing is associated with the claims file.

The issues of entitlement to an initial rating in excess of 50 percent for bipolar II disorder, entitlement to a compensable initial rating for GERD, and entitlement to a compensable initial rating for residuals of lacerated spleen are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

In a September 2012 written statement, prior to the promulgation of a decision in the appeal, the Veteran indicated that she wished to withdraw the issues of entitlement to service connection for hepatic contusion and entitlement to service connection for HPV.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the issue of entitlement to service connection for hepatic contusion have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

2.  The criteria for the withdrawal of the issue of entitlement to service connection for HPV have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran perfected an appeal as to the issues of entitlement to service connection for hepatic contusion and HPV in her February 2009 substantive appeal.  However, in a September 2012 written statement, the Veteran indicated her desire to withdraw her appeal as to the issues of entitlement to service connection for hepatic contusion and entitlement to service connection for HPV.

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).

The Veteran requested withdrawal of the issues of entitlement to service connection for hepatic contusion and HPV, in a September 2012 written statement, thus satisfying the pertinent criteria.  As such, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  As the Board consequently does not have jurisdiction to review the appeal with respect to those issues, it is dismissed.


ORDER

The issue of entitlement to service connection for hepatic contusion is dismissed.

The issue of entitlement to service connection for HPV is dismissed.


REMAND

At her October 2012 hearing before the Board, the Veteran testified that she filed for a disability claim with the Social Security Administration (SSA) in May 2011.  Since the Board hearing, the Veteran submitted additional evidence consisting of private medical records, to include those concerning recent treatments for her psychiatric condition.  The record reflects that some of these records were also submitted to the SSA in October 2012.  However, it is not clear whether the entire SSA records, including the copy of the SSA decision, if any, as well as all medical records that were used as the basis for that decision are currently of record.  As the Veteran's SSA records are clearly relevant to her claims on appeal, a request for her Social Security records should be made before a decision on the merits of the Veteran's claims can be reached.  38 C.F.R. § 3.159(c); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request the Veteran's Social Security disability records, including all medical records and decisional documents.  All attempts to obtain the records should be documented in the file.  If no records are found and additional requests for SSA records would be futile, notify the Veteran and her representative in accordance with 38 C.F.R. § 3.159(e).

2.  After the above development is completed, readjudicate the claims.  If the decision remains adverse to the Veteran, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


